Case: 4:17-cv-02455-CDP Doc. #: 173 Filed: 06/14/19 Page: 1 of 5 PageID #: 4177
                               United States Court of Appeals
                                      For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
Michael E. Gans
                                                                                FAX (314) 244-2780
 Clerk of Court
                                                                              www.ca8.uscourts.gov

                                                            June 14, 2019


Mr. Robert Henry Dierker Jr.
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

       RE: 19-2221 Maleeha Ahmad, et al v. City of St. Louis, Missouri

Dear Counsel:

        Pursuant to the order issued in Miscellaneous Docket Case No. 19-8011 granting the
petition for permission to appeal, this case has been transferred from the Miscellaneous Docket
to the Regular Docket and we have assigned it the caption and case number shown above. Please
use the new Regular Docket caption and number on all correspondence and pleadings submitted
to the court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        Pursuant to Federal Rule of Appellate Procedure 3(e), you must now pay the $505
filing and docketing fees to the United States District Court.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please review the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file a brief will result in the issuance of an order to show cause and
may lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.




   Appellate Case: 19-2221          Page: 1          Date Filed: 06/14/2019 Entry ID: 4797900
Case: 4:17-cv-02455-CDP Doc. #: 173 Filed: 06/14/19 Page: 2 of 5 PageID #: 4178



        Please note the provisions of the Eighth Circuit Rule 32A governing briefs and reply
briefs responding to multiple briefs.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                    Michael E. Gans
                                                    Clerk of Court

CMH

Enclosure(s)

cc:      Ms. Megan Kathleen G. Bruyns
         Ms. Abby Duncan
         Mr. Brandon David Laird
         Mr. Gregory J. Linhares
         Mr. Omri E. Praiss
         Ms. Amy Raimondo
         Mr. Anthony E. Rothert
         Ms. Jessie M. Steffan
         Ms. Gillian R. Wilcox

           District Court/Agency Case Number(s): 4:17-cv-02455-CDP




      Appellate Case: 19-2221      Page: 2     Date Filed: 06/14/2019 Entry ID: 4797900
Case: 4:17-cv-02455-CDP Doc. #: 173 Filed: 06/14/19 Page: 3 of 5 PageID #: 4179
Caption For Case Number: 19-2221

Maleeha S. Ahmad

               Plaintiff - Appellee

Alison Dreith, on behalf of themselves and a class of similarly situated individuals; Brian Baude

               Plaintiffs

W. Patrick Mobley

               Plaintiff - Appellee

Iris Maclean

               Plaintiff

Pamela Lewczuk

               Plaintiff - Appellee

v.

City of St. Louis, Missouri

               Defendant - Appellant




     Appellate Case: 19-2221          Page: 3   Date Filed: 06/14/2019 Entry ID: 4797900
Case: 4:17-cv-02455-CDP Doc. #: 173 Filed: 06/14/19 Page: 4 of 5 PageID #: 4180
Addresses For Case Participants: 19-2221

Mr. Robert Henry Dierker Jr.
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Megan Kathleen G. Bruyns
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Abby Duncan
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Brandon David Laird
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Gregory J. Linhares
U.S. DISTRICT COURT
Eastern District of Missouri
111 S. Tenth Street
Saint Louis, MO 63102-0000

Mr. Omri E. Praiss
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
Suite 1130
906 Olive Street
Saint Louis, MO 63101

Ms. Amy Raimondo
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Anthony E. Rothert
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
Suite 1130
906 Olive Street
Saint Louis, MO 63101




   Appellate Case: 19-2221     Page: 4     Date Filed: 06/14/2019 Entry ID: 4797900
Case: 4:17-cv-02455-CDP Doc. #: 173 Filed: 06/14/19 Page: 5 of 5 PageID #: 4181
Ms. Jessie M. Steffan
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
454 Whittier Street
Saint Louis, MO 63108-0000

Ms. Gillian R. Wilcox
ACLU OF MISSOURI FOUNDATION
Suite 420
406 W. 34th Street
Kansas City, MO 64111




  Appellate Case: 19-2221   Page: 5   Date Filed: 06/14/2019 Entry ID: 4797900
